                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

THE TOWNHOMES AT FISHERS POINTE                      )
HOMEOWNERS ASSOCIATION, INC.,                        )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )    Case No. 1:20-cv-02788-TWP-DLP
                                                     )
DEPOSITORS INSURANCE COMPANY,                        )
                                                     )
                             Defendant.              )

         ORDER ADOPTING REPORTS AND RECOMMENDATIONS AND
       DENYING WITHOUT PREJUDICE DEFENDANT'S MOTON TO DISMISS

       This matter is before the Court on a Motion for Judgment on the Pleadings filed by Plaintiff

The Townhomes at Fishers Pointe Homeowners Association, Inc. ("the HOA") (Filing No. 12),

and the parties' Motion to Appoint Umpire (Filing No. 35). Also pending is a Motion to Dismiss

filed by Defendant Depositors Insurance Company ("Depositors") (Filing No. 22). The HOA

initiated this action against Depositors to compel appraisal of a property loss after the parties

disputed the amount of loss. The Court referred the three motions to the Magistrate Judge for a

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). (Filing No. 27, Filing No. 43).

The Magistrate Judge issued Reports and Recommendations that the Motion for Judgment on the

Pleadings be denied as moot because the parties have agreed to participate in the appraisal process

(Filing No. 42); and the appointment of Jeffery L. Button ("Button") (one of the umpires suggested

by Depositors) as the umpire for the appraisal (Filing No. 44). No Report and Recommendation

has been entered on the Motion to Dismiss which has been un-referred. Neither party objects to

the Report and Recommendation concerning the Motion for Judgment on the Pleadings. However,

the HOA objects to the Report and Recommendation concerning the appointment of an umpire
(Filing No. 46). For the reasons stated below the Court ADOPTS the Magistrate Judge's Report

and Recommendation (Filing No. 42) and denies as moot the HOA's Motion for Judgment on the

Pleadings (Filing No. 12); ADOPTS the Magistrate Judge's Report and Recommendation (Filing

No. 44), granting the Motion to Appoint Umpire (Filing No. 35) and appointing Button as the

umpire for the appraisal; and denies without prejudice the Motion to Dismiss (Filing No. 22).

                                   I.    LEGAL STANDARD

       A district court may assign dispositive motions to a magistrate judge, in which case the

magistrate judge may submit to the district judge only a report and recommended disposition,

including any proposed findings of fact. Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752, 760

(7th Cir. 2009). See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). "The magistrate judge's

recommendation on a dispositive matter is not a final order, and the district judge makes the

ultimate decision to adopt, reject, or modify it." Schur, 577 F.3d at 760. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3). After a magistrate judge makes a report and recommendation, either

party may object within fourteen days. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). "A judge

of the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1).

Further, a judge "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." Id. As to non-dispositive, pretrial matters, the

district court will "modify or set aside any part of the order that is clearly erroneous or is contrary

to law. A finding is clearly erroneous when the reviewing court is left with the definite and firm

conviction that a mistake has been committed. This is an extremely deferential standard." King v.

City of Fishers, 2020 WL 4726640, at *2 (S.D. Ind. Aug. 14, 2020) (internal citations and quotation

marks omitted).




                                                  2
                                           II.    FACTS

       The facts of this case are set forth in the Magistrate Judge's Report and Recommendation

are not disputed, (Filing No. 44), so only a brief synopsis of the factual background is stated in this

Order. In addition, there is no need to repeat all of the legal analysis and conclusions of the

Magistrate Judge as the Court points the parties to the Report and Recommendation for that

information.

       The HOA is responsible for insuring and repair of certain real estate and structures,

including but not limited to roofs and siding, which are part of The Townhomes at Fishers Pointe

condominiums located in Fishers, Indiana. After the HOA suffered property damage to its

condominium buildings from a hailstorm, it submitted a loss claim to its insurer, Depositors.

Although Depositors disagreed with the amount of loss for the roof damage, Depositors made two

payments on the HOA's insurance claim. The HOA then filed this action against Depositors to

compel the appraisal process and to appoint a neutral umpire for the appraisal. Subsequently,

Depositors agreed to proceed with the appraisal, and the parties selected their appraisers pursuant

to the insurance policy. Unfortunately, the two appraisers could not agree upon the neutral umpire,

so, as required by the policy, the parties asked the Court to appoint the umpire. Each party

submitted two recommendations for the Court's consideration and the Magistrate Judge

recommended appointing Button˗˗one of the recommendations of Depositors˗˗as the umpire for

the appraisal.

                                    III.         DISCUSSION

       The Court will first discuss HOA's objection before discussing the remaining matters.

A.     Motion to Appoint Umpire
       The HOA objects to the Magistrate Judge's recommendation of Button, arguing among

other things, that the Report and Recommendation is in error because it concluded that Depositors'


                                                   3
selected appraiser is competent and impartial, and the HOA argues that the appraiser is not.

However, Depositors' selected appraiser is irrelevant to the Court's appointment of an umpire.

The insurance agreement provides that "each party will select a competent and impartial appraiser

. . . [and] [t]he two appraisers will select an umpire. If appraisers cannot agree, either may request

that selection be made by a judge of a court having jurisdiction." (Filing No. 6-1 at 70.) Therefore,

according to the plain terms of the insurance agreement, the Court's consideration and task is

selecting the umpire, not the parties' appraisers, and thus, the HOA's argument about Depositors'

selected appraiser is irrelevant and unavailing.

        The HOA also argues error in the selection of Button, because he is not licensed to practice

engineering in Indiana. The HOA acknowledges that Button is licensed to practice architecture in

Indiana, (Filing No. 46 at 4), and in its earlier briefing, noted that an engineer or architect qualifies

to be an umpire (Filing No. 39 at 2). Therefore, this argument is unavailing. Furthermore, the

HOA complains that Button does not have specific experience and qualifications with respect to

roof hail damage, but the HOA is simply wrong as Button's curriculum vitae details his roof and

hail damage experience (see Filing No. 38-2).

        Additionally, the HOA argues that the Report and Recommendation is in error because it

focused on qualifications and failed to consider bias and partiality of Button. The HOA asserts,

        That an insurance company would nominate an umpire who it did not deem friendly
        to its views defies how the real world works in this regard. Most troubling, the CV
        of Button submitted by Insurance Company is obviously cut off at page 2 and
        incomplete. [Dkt. 38-2 at 3]. No doubt page 3 of the CV contained a list of
        representative clients chock full of insurance companies and a list of cases where
        he served as an insurance company expert witness. Also, Button's most recent
        employer prior to his current job was with Halliwell Engineering Associates,
        known to this Court as an expert witness for the insurance industry. Rocklane
        Company, LLC and Sycamore Village Homeowners Association v. Travelers
        Casualty Insurance Company of America, Cause No.: 1:17-cv-02158-JMS-D,
        Dkt.66-8. Under these circumstances, Plaintiff's objection to the Report's complete




                                                   4
        failure to address the impartiality of its recommended umpire should thus be
        sustained.

(Filing No. 46 at 3.)

        Depositors responds that the HOA's argument that Button is biased is speculative and

groundless with no supporting evidence. Depositors asserts that the HOA "falsely claims that the

CV of Button submitted by Depositors was cut off and implies this was a deliberate tactic to

obscure 'a list of cases of where he served as an insurance company expert witness.' Pl.'s Obj. at 3.

This is false. Depositors submitted Button's complete CV." (Filing No. 50 at 3.) Depositors argues

that the HOA points to no evidence of improper conduct or the existence of an inappropriate

relationship between Button, Depositors, or Depositors' selected appraiser. Furthermore, Button

does not have any financial interest in the outcome of this litigation or any other potential conflict

of interest.

        Depositors' position is well-taken. The HOA has not provided anything other than

speculation that Button may be biased. The Magistrate Judge noted that Button has prior

experience serving as an umpire and an appraiser in property insurance disputes and concluded

that he "would be competent and impartial in serving as an umpire." (Filing No. 44 at 7.) In its de

novo determination, the Court concludes that the Magistrate Judge committed no error concerning

Button's qualification and impartiality. The Magistrate Judge's consideration, analysis, and

conclusions regarding appointment of an umpire were correct and without error. Therefore, the

Court adopts the Report and Recommendation. concerning appointment of an umpire.

B.       Motion for Judgment on the Pleadings
        As noted earlier, there is no objection to the Report and Recommendation concerning the

Motion for Judgment on the Pleadings, so the Court adopts that Report and Recommendation.

(Filing No. 42).



                                                  5
C.     Motion to Dismiss

       Depositors separately filed a Motion to Dismiss, (Filing No. 22), pursuant to Rule 12(b)(6)

on the basis that the relief requested—compelling appraisal and appointing an umpire—has been

satisfied in that the parties have agreed to proceed with appraisal and the Court is appointing an

umpire. Depositors also asserts that the HOA failed to adequately plead claims for breach of

contract and waiver. In light of the Court's rulings in this Order on the Reports and

Recommendations, and the parties proceeding with the appraisal, the Court denies the Motion to

Dismiss, (Filing No. 22), without prejudice to refile the Motion after the appraisal is completed.

                                   IV.    CONCLUSION

       For the reasons stated above, the Court ADOPTS the Magistrate Judge's Report and

Recommendation (Filing No. 42) and DENIES as moot the HOA's Motion for Judgment on the

Pleadings (Filing No. 12). Additionally, the Court OVERRULES the HOA's Objection (Filing

No. 46) and ADOPTS the Magistrate Judge's Report and Recommendation (Filing No. 44),

granting the Motion to Appoint Umpire (Filing No. 35) and appointing Jeffrey Button as the

umpire for the appraisal. Depositors' Motion to Dismiss, (Filing No. 22), is DENIED without

prejudice to refile the Motion after the appraisal has been completed.

       SO ORDERED.

Date: 7/15/2021




                                                6
DISTRIBUTION:

Donald D. Levenhagen                 Teresa A. Griffin
LANDMAN BEATTY LAWYERS LLP           FAEGRE DRINKER BIDDLE &
dlevenhagen@landmanbeatty.com        REATH LLP
                                     teresa.griffin@faegredrinker.com
Elizabeth B. Boggia
FAEGRE DRINKER BIDDLE & REATH LLP
elizabeth.boggia@faegredrinker.com




                                 7
